Citation Nr: 1519852	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  12-20 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for a skin disorder due to in-service herbicide exposure (skin disorder).

2. Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In June 2012, the RO granted entitlement to individual unemployability; consequently, this issue is not on appeal and is not addressed in this opinion.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The January 2010 rating decision denied the Veteran's claims of entitlement to an increased rating for posttraumatic stress disorder (PTSD), an increased rating for residuals of right inguinal hernia surgery, and service connection for a skin disorder due to in-service herbicide exposure.  The Veteran perfected his appeal only as to the claim of entitlement to service connection for a skin disorder.  See July 2012 Substantive Appeal (VA Form 9); see also August 2010 Notice of Disagreement (NOD); June 2012 Statement of the Case (SOC).    Thus, the claims for entitlement to increased disability ratings for PTSD and for the residuals of right inguinal hernia surgery are not before the Board.  See 38 C.F.R. §§ 20.201, 20.202.

In a January 1997 decision, the Board distinguished between the claim of service connection for a skin disorder as due to in-service herbicide exposure and the Veteran's service-connected pyoderma (a skin disease characterized by puss-filled sores) and head scar.  The current claim is for entitlement to service connection for a skin disorder other than service-connected pyoderma and scar; it is not claim for an increased rating for service-connected pyoderma.  See September 2014 Statement of Accredited Representative in Appeal Case (in lieu of VA Form 646).  VA has consistently adjudicated the issue of whether the Veteran's service-connected pyoderma warrants an increased disability rating on a separate basis to the current claim.  See e.g. July 2012 VA Examination Report; July 2012 Rating Decision.

This appeal was processed electronically using the Virtual VA claims processing system.  Any future consideration of this case should account for the electronic record.


FINDINGS OF FACT

1. In January 1997, the Board denied the claim of entitlement to service connection for a skin disorder; the Board duly notified the Veteran of its decision and the Veteran did not appeal the decision to the U. S. Court of Appeals for Veterans Claims (Court).

2. Additional evidence received since the January 1997 decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.

3. The Veteran's current skin disorder does not relate to service.


CONCLUSIONS OF LAW

1. The Board's January 1997 rating decision denying service connection for a skin disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2. New and material evidence has been received to reopen the service connection claim for a skin disorder as due to herbicide exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for entitlement to service connection for a skin disorder as due to in-service herbicide exposure are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Because the Appellant's service connection claim for a skin disorder has been reopened, any error related to the VCAA with regard to the petition to reopen is harmless.  See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).  Essentially, in providing a new VA examination after the Veteran submitted his petition to reopen his claim, the RO performed a de facto reopening of the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA's duty to fully satisfy the duty to assist is not triggered unless a claim is reopened).

An August 2009 letter notified the Veteran of the evidence necessary to reopen and decide his service connection claim for a skin disorder.  It informed the Veteran that his prior claim of entitlement to service connection for a skin disorder was denied because the evidence did not show that the disorder was caused by in-service exposure to herbicides (Agent Orange).  It also informed the Veteran 1) that he needed to submit new evidence linking his current skin disorder to Agent Orange exposure in service and 2) of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, private medical records (PMRs), and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The November 2014 VA examiner reviewed the claims file, examined the Veteran, and provided an opinion (with rationale) that is sufficiently clear to enable the Board to make a fully informed decision.  The November 2014 VA examination report is adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Reopening

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  The Court emphasized that this standard is a "low threshold" for reopening.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In January 2010, the RO denied reopening for the Veteran's service-connection claim for a skin disorder due to in-service Agent Orange exposure because the evidence submitted was not new and material.  See January 2010 Rating Decision.  The Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In January 1997, the Board denied the Veteran's claim of entitlement to service connection for a skin disorder.  The Veteran was notified of the adverse outcome and his appellate rights in the same month.  See January 1997 Notice.  He did not appeal the decision to the Court and the decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (stating that, with limited exception, Board decisions are final and binding on the date stamped on their face).

The Board denied the Veteran's initial service connection-claim for a skin disorder as due to in-service Agent Orange exposure because there was no competent evidence of a link between the Veteran's skin disorder and in-service herbicide exposure.  January 1997 Board Decision.

The RO has provided three VA examinations in connection with the Veteran's July 2009 claim of entitlement to service connection for a skin disorder due to in-service herbicide exposure.  See January 2010, July 2012, and November 2014 VA Examination Reports.  The RO also readjudicated the claim on the merits (i.e., based on the findings in the new examination reports).  January 2015 Supplemental Statement of the Case.  The fact that the RO provided several new VA examinations and readjudicated the claim on the merits, essentially reopened the Veteran's claim of entitlement to service-connection for a skin disorder due to in-service herbicide exposure.  Paralyzed Veterans of America, 345 F.3d at 1334; Shade, 24 Vet. App. at 117 (explaining that evidence that requires a new examination/opinion is likely sufficient to reopen the claim).

New and material evidence has been submitted to reopen the claim of service connection for a skin disorder.  See 38 C.F.R. § 3.156(a).

Merits of the Claim

The Veteran alleges that his current skin disorder results from in-service herbicide exposure.  See August 1996 Hearing Transcript; August 2010 NOD; July 2012 Substantive Appeal.  The Veteran is presumed to have been exposed to herbicide during his service in Vietnam during the Vietnam War.  However, the probative evidence of record does not suggest that his current skin disorder relates to in-service herbicide exposure or otherwise relates to service.  The claim is denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the diseases listed in 38 C.F.R. § 3.309(e), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Specifically, § 3.303(e) provides that when exposure to herbicide agents is established during active service, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes").  See 38 C.F.R. § 3.307(d).  In addition, veterans who served in Vietnam between January 9, 1962 and May 7, 1975 are presumed to have been exposed to herbicide agent during service.  38 C.F.R. § 3.307(a)(6).

The Veteran's service treatment records (STRs) document treatment for a skin disorder in service.  In March 1968, the Veteran was treated for a fungus infection on his arms and an April 1968 dermatology note states that the Veteran contracted a skin disorder while serving in Vietnam.  In the same month (April 1968), the Veteran was hospitalization for a sudden onset of red papular lesions over the right forearm, both legs, and buttocks; he was diagnosed as having tinea corporis and hospitalized for 18 days for treatment.  A June 1968 physical examination revealed severe tinea corporis; however, by the end of the same month the Veteran's tinea corporis was resolving.  In March 1969, the Veteran had scaling affecting his face and an oily seborrhea of the scalp.  The following month (April 1969), he was clear of fungus infection and in June 1969 the Veteran was assessed as having moderately severe seborrheic dermatitis. 

A December 1970 VA examination report found that the Veteran's tinea corporis had improved since his return from Vietnam, but continued to be a problem in the pubic area, scalp, and legs.  The VA examiner diagnosed the Veteran as having post-inflammatory scarring and pigmentation (to include scalp scarring).

In March 1978, the Veteran was diagnosed as having a fungus infection and pityriasis rosea (a common skin disease/rash).  VAMRs from January and February 1991 note that the Veteran's chronic, generalized skin rash had persisted since he served in Vietnam and document a diagnosis for eczema.   The Veteran was treated for itchy dry skin through August 1991 with some improvement.  In December 1991 a dermatologist noted persistent skin problems affecting the Veteran's face, head, and lower right leg.

In July 1994, a VA examiner diagnosed the Veteran as having aquagenic pruritus and actinic changes related to sun exposure.  The examiner noted that the Veteran was light skinned and prone to sun burn and that he worked as a used car salesman.  A physical examination revealed no rash and mild actinic changes on the Veteran's face.  In October of the same year (1994), a private physician treated the Veteran for multiple actinic keratoses on the head and arm.

In July 1997, a VA examiner noted that the Veteran has been treated for photo damage actinic keratosis since at least 1991 and has a history of dry, scaly skin.  The Veteran reported ongoing problems with dry, scaly, and itchy skin, to include significant pain and that his skin condition becomes worse during the winter.  A physical examination revealed patches of mildly dry, scaly skin on the Veteran's back, chest, arms, forearms, and legs.  The examiner found no evidence of pyoderma and "particular areas of erythema."  He diagnosed the Veteran as having photo damage, actinic keratosis, and eczema with xerosis.

In November 2002, the Veteran submitted Web articles that attributed chloracne, as well as several other non-skin related disorders, with Agent Orange exposure.

The Veteran underwent another VA skin examination in April 2004.  He reported a history of severe acne associated with his scalp, chest, legs, and back and a severe tinea rash on his body.  The examiner noted the possibility of an acne or fungal infection, but found no signs of pyoderma or acne on physical examination.  The examiner also noted that the Veteran's current symptoms included itching on the chest, arms, and legs, and a scar at the scalp line.  He diagnosed the Veteran as status post pyoderma of the right occipital area of the scalp.

In January 2010, a VA examination revealed no evidence of pyoderma.  The VA examiner noted that the Veteran has a 40-year history of pyoderma/a purulent skin disorder, that the disorder first manifested shortly after the Veteran's service in Vietnam, and that the Veteran worked as a car sales person.  The examiner observed seborrheic keratosis on the Veteran's scalp and back and probable actinic keratosis on his head.  Later that same year (August 2010), a VA physician treated the Veteran for a skin lesion, left temple.

In July 2012, a VA examiner noted that the Veteran has a history of pyoderma and that he was first diagnosed with the disorder in 1968.  The Veteran reported that the disorder manifested in the form of multiple red bumps all over his body, that he was hospitalized, and that a particularly large lesion on his scalp required lancing.  The Veteran also reported that his current skin rash is constant and itches.  The examiner observed that the Veteran's rash covered his upper arms and head; he did not diagnose acne or chloracne.

In March 2013, a VA resident dermatologist noted that the Veteran had a remote history of non-melanoma skin cancer and that he is not very good about wearing a hat when he is outside in the sun.  In September 2013, the same resident dermatologist noted a history of treatment for extensive facial actinic damage; she observed extensive actinic damage on the head, neck, chest, abdomen, back, and upper extremities.  The dermatologist noted: the Veteran receives a "significant amount of sun exposure . .  . from his occupation"; innumerable scaly, thin erythematous papules on the scalp, forehead, and upper extremities; and multiple pedunculated flesh colored papules on neck and back.  In October 2014, another VA physician noted solar elastosis on the Veteran's upper face and scalp dating back to January 201l.

In November 2014, a VA examiner noted that the Veteran was diagnosed as having scarring on his scalp in 1968 and that the scar area continues to itch and that a white substance comes out of the scar when it is pinched.  Based on the results of a physical examination, the examiner diagnosed resolved pyoderma and tinea corporis as well as actinic and seborrheic keratoses as of 2011.  She noted "no further evidence of the pyoderma and tinea infection" that the Veteran had in service, numerous areas of actinic/seborrheic keratoses, and no red bumps on the right shoulder or legs as described by the Veteran.  She also noted that the seborrheic dermatitis diagnosed in 1969 has resolved.  The examiner explained that the Veteran's "[s]eborrheic and actinic keratoses are related to age and sun exposure and have not been shown to have any relationship to Agent Orange."

Because he served in the Republic of Vietnam, the Veteran is presumed to have been exposed to herbicides during service.  See Form DD 214; Military Personnel Records (noting the Veteran's involvement in a Vietnam Air Offensive between January 1968 and March 1968); April 1968 STRs.  However, VA does not associate the Veteran's diagnosed skin disorder-actinic/seborrheic keratoses-with exposure to certain herbicide agents.  Consequently, the Veteran's current skin disorder is not entitled to service connection on a presumptive basis.  38 C.F.R. § 3.309(e).

The Veteran's current skin disorder also does not qualify for service connection on a direct basis.  The skin disorders for which the Veteran was treated in service-pyoderma, tinea corporis, and seborrheic dermatitis-have resolved and his current skin disorder-actinic/seborrheic keratoses-did not manifest in or within a year of service or otherwise relates to service.  The fact that the Veteran was diagnosed as having actinic/seborrheic keratoses beginning in 2011-over 40 years after his service in Vietnam and his separation from service-further suggests that his current skin disorder was not caused or aggravated by service.  November 2014 VA Examination Report; see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service).  There is no evidence to suggest that the Veteran's current skin disorder was caused or aggravated by his service-connected pyoderma or by the skin disorders that were treated in service.

The November 2014 VA examination report constitutes highly probative evidence that weighs against service connection for a skin disorder as due to in-service herbicide exposure.  The examination was conducted by a VA doctor who reviewed the electronic claims file and pertinent medical history, examined the Veteran, and clearly stated that the Veteran's current skin disorder is attributable to old age and sun exposure.  The examiner's opinion is consistent with previous VA examination findings and with evidence that the Veteran's work and leisure activities required spending significant amounts of time outside exposed to the sun.  See July 1994, April 2004, and January 2010 VA Examination Reports; see also January 1991 VAMRs (stating that the Veteran used to be a mechanic and car salesman and that he enjoys hunting and fishing as recreational activities), September 2013 VAMRs (noting that the Veteran "works as a used car salesman and is out in the sun daily without using a hat or sunscreen").

The Board has considered the lay evidence regarding the etiology of the Veteran's current skin disorder.  Specifically, the Veteran-as well as family members and friends-has consistently stated that his current skin disorder, characterized by irritation and a rash, is due to exposure to Agent Orange.  In August 1995, the Veteran stated that he "did not have this condition [chronic itching] prior to Viet Nam and have had it ever since then . . . I have also had . . . skin conditions removed that I believe are directly related to my exposure to agent orange while in Viet Nam."  See September 1995 Substantive Appeal.  In July 2010, the Veteran reported that he is on the Agent Orange registry and insisted that his current skin disorder relates to in-service herbicide exposure.  July 2010 NOD; see also March 1991 Claim; March 1995 NOD; August 1996 Witness Statements; January 1998 Statement; February 2003 Claim; August 2003 Witness Statement; September 2009 Witness Statements; June 2012 Statement; and July 2012 Substantive Appeal.

At the August 1996 Board hearing the Veteran asserted that his current skin rash was caused by exposure to Agent Orange during the Vietnam War.  He described his current skin rash as: worse on his back, ankles, calves, and legs; characterized by flaking/scaling of the skin; irritated by water and worse in the summer; and "measle-like."  The Veteran testified that his skin disorder manifested immediately after he returned from Vietnam and that he "had like measles bumps come all over me."  He also testified that he was hospitalized with itchy, fluid-filled cysts on his face, arms, legs, and groin area during service and that some of these cysts resulted in open sores.  The Veteran suggested that he was misdiagnosed in service and that his current symptoms, which are associated with actinic/seborrheic keratoses, are consistent with the symptoms he received treatment for in service. 

Although the Veteran is competent to identify symptoms such as a measle-like skin rash, he is not competent to determine if his current skin problems were caused or aggravated by in-service herbicide exposure.  Whether the Veteran's skin disorder relates to exposure to Agent Orange is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309.  Such a determination must be made by a medical professional with appropriate expertise.  Id.  Because the Veteran's statements-and the supporting statements made by family and friends-are not based on medical training and/or experience, his assertion that his skin problems relate to service does not constitute competent evidence.  Thus, the lay evidence is outweighed by the VA examiner's opinion, which was rendered by a medical expert and is based on review of the Veteran's medical history.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).  

The Internet articles that the Veteran submitted in support of his claim also do not establish that the Veteran's exposure to Agent Orange in service resulted in his current skin disorder.  The articles do not attribute actinic/seborrheic keratoses to herbicide exposure, comment on the Veteran's unique medical history, or otherwise show that the Veteran's current skin disorder resulted from service.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a skin disorder due to in-service herbicide exposure is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55. 


ORDER

Service connection for a skin disorder due to in-service herbicide exposure is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


